DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on August 27, 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 8-19 and 22-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2019/0254110 A1).
Regarding claims 1, 15, 29, 30, He et al. disclose an apparatus and a method for wireless communication by a user equipment (UE), comprising:
obtaining signaling, from a network entity targeting the UE, indicating a common power saving behavior; and
([0238]: “A set of BWPs can be simultaneously activated/deactivated for a UE by a single DCI format.  In FIG. 23 BWP2 to BWPn are activated by a DCI format on BWP1...a BWP control bitmap can be used in the DCI format to indicate the BWPs that are activate.  Each bit in the bitmap corresponds to a configured BWP and indicates whether the BWP is activated or deactivated.”, also see [0241-0243] or [0270-0273])
([0135]: “If a BWP indicator field is configured to be included in DCI format 1_1, the BWP indicator field value indicates the active DL BWP, for a configured DL BWP set, for reception by the UE.  If a BWP indicator field is configured to be included in DCI format 0_1, the BWP indicator field value indicates the active UL BWP, from the configured UL BWP set, for transmission from the UE.”)
applying the common power saving behavior on multiple sets of frequency resources ([0242]: “Each active BWP, other than the default BWP, can have it own BWP inactivity timer.  When a UE detects DCI format that schedules a PDSCH on an active BWP, the BWP inactivity timer for the active BWP restarts.  When the BWP inactivity timer of an active BWP expires, if there are other active BWPs, the default BWP is not active when the default is inactive.  When the BWP inactivity timer of an active BWP expires, if there are no other active BWPs, the default BWP is activated.” See also [0243] or [0270-0273]); 

	Regarding claims 2 and 16, He et al. disclose wherein the multiple sets of frequency resources comprise at least one of:
	multiple component carriers; or 
	multiple bandwidth parts (BWPs), ([0241-0243]).
([0132]: “FIG. 10 describes a scenario where 3 different BWPs are configured to a UE.  BWP1 has size of 40 MHz and sub-carrier spacing of kHz; BWP2 has size of 10 MHz and subcarrier spacing of 15 kHz; and BWP3 has size of 20 MHz and subcarrier spacing of 60 kHz.”)

	Regarding claims 3 and 17, He et al. disclose wherein apply the common power saving behavior comprises applying common dormancy or non-dormancy state across the multiple sets of frequency resources.  See ([0225]: “a UE is configured and activated several SCells along with the PCell and the UE undergoes C-DRX.  Initially, SCells may be activated with a first active BWP.  When the amount of traffic becomes low, to avoid spending significant amount of time and energy monitoring PDCCH on all activated SCells and the PCell, SCells can be switched to a dormant state or a deactivated state.  When the amount of traffic is large enough again, SCells can be switched out of dormant state or inactivated state and to an activated state.”)

	Regarding claims 4 and 18, wherein the UE does not monitor for physical downlink control channel (PDCCH) transmission on the multiple sets of frequency resources during a common dormancy state. ([0270]: “The WUS that is received by the UE on BWP1 serves as WUS for both BWP1 and BWP2.  Because there is no PDSCH/PUSCH scheduling on BWP2 in the second DRX cycle, the UE does not need to wake up on BWP2 for PDCCH monitoring in the second DRX cycle.  Because there is PDSCH/PUSCH scheduling on BWP2 in the first DRX cycle, the UE needs to wake up on BWP2 for PDCCH monitoring in the first DRX cycle.”)

	Regarding claims 5 and 19, wherein applying the common power saving behavior comprises applying a common restriction on one or more spatial parameters across the multiple sets of frequency resources.  ([0134]: “For paired spectrum operation, DL and UL BWPs are configured to a UE separately and independently for each serving cell.  A DL DCI format is used for active DL BWP switching and a UL DCI format is used for active UL BWP switching.  For unpaired spectrum operation, a DL BWP and an UL BWP are jointly configured as a pair with the restriction that, although they can have different sizes, the DL BWP and the UL BWP of the DL/UL BWP pair share a same center frequency.”) 
	
	Regarding claims 8, 9, 10 and 22, 23 and 24, He et al. discloses wherein applying the common power saving behavior comprises monitoring a common time pattern for physical downlink control channel (PDCCH) transmission across the multiple sets of frequency resources; wherein the signaling indicates the common time pattern.  See para. [0118]: “in one example, “Pattern 1” refers to the multiplexing pattern that a SS/PBCH block and a CORESET for candidate PDCCH receptions scheduling PDSCH receptions with system information occur in different time instances, and SS/PBCH block transmission BW and the initial active DL BWP containing the CORESET overlap.”), see figure 9.

    PNG
    media_image1.png
    515
    863
    media_image1.png
    Greyscale

	Regarding claims 12, 13, 14, 26 and 28, He et al. further teach determining the multiple sets of frequency resources on which to apply the common power saving behavior, based on the signaling.  See para. [0270] - [0273].
Allowable Subject Matter
5.	Claims 6-7 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412